Order entered January 17, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01508-CV

                  ANTIONETTE DIONNE DECKER, ET AL., Appellants

                                               V.

                         TIMOTHY DAO, M.D., ET AL., Appellees

                      On Appeal from the 471st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 471-00815-2019

                                           ORDER
       Before the Court is appellants’ January 14, 2020 unopposed motion for an extension of

time to file their brief on the merits. We GRANT the motion and extend the time to February

17, 2020. We caution appellants that further extension requests in this accelerated appeal will be

disfavored.


                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE